DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 14, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities:
The paragraphs are not numbered.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1; “a number module” in claim 14; and “an establishment module” in claim 15.  Specifically, the claimed “modules” are interpreted as generic placeholders while the language following is interpreted as functional language lacking structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 15: Claim limitation “an acquisition module configured to acquire a map of an environment where the robot is located;” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of acquiring a map is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the acquiring. As would be recognized by those of ordinary skill in the art, there are many different ways to acquire a map. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  Additionally, for similar reasons as the above limitation, “a dividing module,” “a marking module,” “a generation module,” and “a conversion module” in claim 1; “a number module” in claim 14; and “an establishment module” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Regarding claim 11, the claim recites the limitation “automatically recognize an attribute of a target region…” It is unclear as to how exactly the attribute is recognized “automatically.” Therefore, the claim is rendered indefinite. The examiner is interpreting “automatically” to be “with no direct human control.” 
Furthermore, there is insufficient antecedent basis for the phrase “the historical task command” in line 3.
Regarding claims 2-10, 12 and 16-19, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to software per se. As there is no structural support for the claim limitations that invoke 35 U.S.C. 112(f) (see above), and under the current Office policy of broadest reasonable interpretation the claims encompass software per se, which is not patent eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2017/0131721 A1, hereinafter Kwak) in view of Taivalkoski et al. (US Patent Number:  4,821,192, hereinafter Taivalkoski).

Regarding claim 1, Kwak teaches:
 A robot (see at least Title, Abstract, Fig. 2, disclosing a robot), comprising:
an acquisition module configured to acquire a map of an environment where the robot is located (see at least Fig. 1, element 180, disclosing a storage, i.e. an acquisition module; [0157], disclosing storing a map may be generated by the moving robot; Fig. 7, element 1010; [0201], disclosing the robot cleaner may generate a map data regarding the cleaning space; Fig. 1, element 110, disclosing a controller, i.e. at least an acquisition module);
a dividing module configured to divide the map into a plurality of target regions according to feature information recorded in the map (see at least Fig. 10; [0229], disclosing dividing the cleaning space using a grid map into a plurality of regions and cleaning blocks; see also [0333-0335], disclosing and each block includes unique position information including ; 
a marking module configured to mark a corresponding attribute (see at least [0220-0221], disclosing nodes used to indicate various rooms, i.e. the nodes are at least marks and the rooms are at least attributes; see also Fig. 9, disclosing the nodes correspond to the regions of Fig. 10; [0236-0238]; Fig. 1, element 110, disclosing a controller, i.e. at least a marking module), so that the robot performs a corresponding action according to the corresponding attribute and the task category after entering any target region (see at least  [0467; 0470], disclosing the action of moving to the cleaning region R2; see also [0475-0477], disclosing referring to the topological-grid map, i.e. at least the marked attributes on the map, to perform an action of moving); 
a generation module configured to generate a region tag according to the corresponding attribute and/or the task category corresponding to the attribute which is/are marked for each target region (see at least [0258], disclosing names indicating respective regions, i.e. region tags; see also [0237], disclosing the nodes and regions, i.e. the attributes and regions are mapped to each other; see also [0267]; Fig. 1, element 110, disclosing a controller, i.e. at least a generation module); 
and a conversion module configured to convert the region tag into a control command of a remote control device that matches with the robot (see at least [0461], disclosing the robot may receive a user command from user equipment, i.e. a remote control device; see also [0468-0470], disclosing a user input of "go to main room," i.e. the region tag, is processed to recognize the .
Kwak does not explicitly teach a task category.
However in the same field of endeavor, mobile cleaning robots, Taivalkoski teaches:
a task category (see at least Col. 22, lines 25-34, disclosing assigning tasks, e.g. obstacle avoidance or position calibration, i.e. a task category to a node on a robot map)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the marking/tagging of a map to incorporate assigning a task category to a region or node of the map as taught by Taivalkoski.  One would have been motivated to make this modification in order to allow the operator to restrict the robot to a selected portion of the map by adjusting the goal list, as taught by Taivalkoski in at least Col. 25, lines 27-35, thus increasing convenience for the user.

Regarding claim 2, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the plurality of target regions are divided according to functionalities thereof (Kwak: see at least [0275], disclosing classifying a region in which the robot can move and cannot move, i.e. functionalities of the region).

Regarding claim 4, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the dividing module is further configured to acquire a dividing operation of a user (Kwak: see at least Figs. 27-28; [0380-0381], disclosing a user modifying the cleaning region by the user, i.e. a dividing operation) and divide the map into the plurality of target regions according to the dividing operation of the user (Kwak: see at least , wherein the dividing operation of the user is completed by performing a finger touch operation on a display interface of a mobile terminal (see at least [0089-0090], disclosing a touchscreen display for user-input commands).

Regarding claim 6, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the dividing module is further configured to intelligently recognize a divided map using a machine learning method (Kwak: see at least [0269-0271], disclosing using machine learning recognition that recognizes the names of each region, i.e. of the divided map; see also Fig. 31, disclosing collecting environmental information during traveling).

Regarding claim 7, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the dividing module is particularly configured to draw the plurality of target regions on the map (Kwak: see at least Figs. 10-11; [0229]; [0240], disclosing the regions and nodes are mapped together; [0259], disclosing marking letters on the floor plan, i.e. drawn, to indicate the cleaning regions).

Regarding claim 8, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the dividing module is particularly configured to classify the map according to terrain features of the map and divide the plurality of target regions according to a classification result (Kwak: see at least [0333], disclosing classifying each region into cleaning blocks, i.e. the region is divided according to the classification; [0335], .

Regarding claim 12, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the marking module is configured to acquire a marking operation of a user and mark an attribute of a target region according to the marking operation of the user (Kwak: see at least Fig. 22; [0363], disclosing a user modifying a cleaning node; see also [0357; 0359; 0365]).

Regarding claim 14, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, further comprising: a numbering module configured to number each target region in the plurality of target regions (Kwak: see at least Fig. 10; [0229], disclosing dividing the cleaning space using a grid map into a plurality of regions R1, R2, R3, R4, i.e. each region is numbered; Fig. 1, element 110, disclosing a controller, i.e. at least a numbering module).

Regarding claim 15, the combination Kwak and Taivalkoski teaches:
The robot according to claim 14, further comprising: 
an establishment module configured to establish an association relationship between the attributes and the numbers of the plurality of target regions (Kwak: see at least Fig. 11; [0237-0238], disclosing the topological map and grid map, i.e. the maps containing attributes and regions, are synthesized, i.e. an associated relationship is established) and multiple keys in the remote control device so as to send a corresponding control command to the robot after any one of the plurality of keys is triggered, so that the robots performs the corresponding action after entering the corresponding target region according to the corresponding attributes and the numbers (Kwak: see at least Fig. 42; [0467-0468], disclosing a user input in a remote device a command for the robot to perform an action, e.g. the user touches R2, i.e. the region key on the remote device associated with a region on the map; see also [0473]).

Regarding claim 16, the combination Kwak and Taivalkoski teaches:
A robot system, comprising:
 a remote control device (Kwak: see at least Fig. 41, element 10; disclosing a user equipment, i.e. a remote control device); and 
a robot according claim 1 (cited above).

Regarding claim 17, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is a remote controller (Kwak: see at least Fig. 41, element 10; disclosing a user equipment, i.e. a remote controller).

Regarding claim 18, the combination Kwak and Taivalkoski teaches:
 The robot system according to claim 16, wherein the robot system is applicable to the field of indoor floor cleaning robots (Kwak: see at least title, Abstract, Fig. 2, disclosing a robot cleaner).

Regarding claim 19, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 1, wherein the dividing module is particularly configured to divide the plurality of target regions drawn on the map through a software application (Kwak: see at least [0150-0151], disclosing an operating system, i.e. at least software).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, and further in view of Schnittman (US 2016/0167226 A1).

Regarding claim 3, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the dividing module is further configured to classify a terrain feature of each pixel block in the map (Kwak: See at least [0333-0335]; Fig. 19, disclosing each cleaning region is classified into a plurality of cleaning blocks, i.e. pixel blocks in the map, and each block includes unique position information including obstacle information, i.e. a terrain feature).
The combination does not explicitly teach:
…using a trained classifier….
However, in the same field of endeavor, mobile robots, Schnittman teaches:
…using a trained classifier (see at least [0095], disclosing using a trained classifier to identify, for example, traversable floor and non-traversable floor on a set of map pixels.)….
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the classification of blocks or pixels to incorporate using trained classification, as taught by Schnittman.  One would have been 

Regarding claim 10, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the marking module is configured to recognize an attribute (Kwak: see at least [0269-0271], disclosing using machine learning recognition that recognizes the names of each region, i.e. at least an attribute)…
The combination does not teach:
…and a corresponding confidence level of each pixel block in the map by using a trained classifier.
However, in the same field of endeavor, mobile robots, Schnittman teaches:
…and a corresponding confidence level of each pixel block in the map by using a trained classifier (see at least [0128], disclosing utilizing a confidence score, i.e. a confidence level, for classifications using a trained classifier).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the classification of blocks or pixels to incorporate using trained classification and confidence scores, as taught by Schnittman.  One would have been motivated to make this modification in order to better determine appropriate behavior such as avoiding obstacles, as taught by Schnittman in at least [0095].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, and further in view of Choe (US 2019/0133397 A1).

claim 5, the combination Kwak and Taivalkoski teaches:
The robot according to claim 4,…
The combination does not teach:
…wherein the dividing operation of the user comprises connecting lines to draw the target regions.
However, in the same field of endeavor, mobile cleaning robots, Choe teaches:
…wherein the dividing operation of the user comprises connecting lines to draw the target regions (see at least Fig. 7B; [0139-0140], disclosing a user drawing, i.e. connecting lines, a divided region of the map into a new region).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the dividing of the maps to allow for a user to draw their own regions, as taught by Choe.  One would have been motivated to make this modification in order to add convenience to the user.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, and further in view of Chung et al. (US 2007/0282484 A1, hereinafter Chung).

Regarding claim 9, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the dividing module is particularly configured to divide the plurality of target regions (cited above in claim 1)…
The combination does not teach:
according to historical tasks which are performed by the robot in different regions of the map.
However, in the same field of endeavor, mobile robots, Chung teaches:
according to historical tasks which are performed by the robot in different regions of the map (see at least [0042], disclosing dividing a cleaning area based on frequency of cleanings, i.e. historic task information).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the dividing of regions to incorporate considering historic tasks, as taught by Chung.  One would have been motivated to make this modification in order to classify a group with a high frequency and adjust the cleaning strength accordingly, as taught by Chung in at least [0094], thus increasing efficiency of the robot, or to provide the user with the option to select a high or low frequency cleaning area, as suggested by Chung in at least [0099], thus increasing user convenience.

Regarding claim 11, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the marking module is configured to automatically recognize an attribute of a target region (Kwak: see at least [0269-0271], disclosing using machine learning recognition that recognizes the names of each region, i.e. at least an attribute)…
The combination does not teach:
…according to the historical task command of the robot.
However, in the same field of endeavor, mobile robots, Chung teaches:
…according to the historical task command of the robot (see at least [0042], disclosing searching for a divided area according to the frequency of cleanings, i.e. at least recognizing a target area based on the attribute of historical tasks (cleaning frequency)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the dividing of regions to incorporate considering historic tasks, as taught by Chung.  One would have been motivated to make this modification in order to classify a group with a high frequency and adjust the cleaning strength accordingly, as taught by Chung in at least [0094], thus increasing efficiency of the robot, or to provide the user with the option to select a high or low frequency cleaning area, as suggested by Chung in at least [0099], thus increasing user convenience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, further in view of Chung, and further in view of Cho et al. (US 2015/0148959 A1, hereinafter Cho).

Regarding claim 13, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the attribute comprises a region name, (Kwak: see at least [0270], disclosing names for the regions, [[0259], disclosing letters indicating regions, i.e. marks),…
The combination does not teach:
…a category…
 and the task category comprises a working mode, a working time and a working intensity.

…a category (see at least [0040], disclosing classifying a region into groups according to floor material, i.e. a category)…
…and a working intensity (see at least [0042; 0094], disclosing adjusting the cleaning strength, i.e. a working intensity, depending on the area that is being cleaned).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the regions to incorporate a category and working intensity, as taught by Chung.  One would have been motivated to make this modification in order to allow the user to select a specific floor type for cleaning, as suggested by Chung in at least [0044], or to reduce the frequency of cleaning, thus increasing user convenience.
Furthermore, in the same field of endeavor, mobile robots, Cho teaches:
 and the task category comprises a working mode, a working time (see at least [0049], disclosing a cleaning command, i.e. a task category, includes a cleaning type, i.e. a working mode, and a cleaning start time)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the regions to incorporate a category, as taught by Chung.  One would have been motivated to make this modification in order to reduce overall cleaning time, as suggested by Cho in at least [0007], thus increasing user convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. (US 2019/0133396 A1)
Hummel (US 2018/0021942 A1)
Park et al. (US 2015/0012209 A1)
Han (US 2018/0373242 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664